       Case 1:18-cv-10819-LTS Document 113 Filed 01/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                  CIVIL ACTION NO.: 1:18-cv-10819-LTS


DONNA GAVIN,
    Plaintiff,

v.

BOSTON POLICE DEPARTMENT and
MARK HAYES,
     Defendants.



                               AFFIDAVIT OF COUNSEL

     I, Evan C. Ouellette, hereby depose and state as follows:

1.   I am the attorney of record for the Defendant, Mark Hayes, in the above-captioned

     matter.

2.   I am a practicing attorney in good standing in the Commonwealth.

3.   Exhibit 1 to the Defendant Mark Hayes’s Statement of Undisputed Material Facts in

     Support of His Motion for Summary Judgment is a true and accurate copy of the

     Plaintiff’s Second Amended Complaint.

4.   Exhibit 2 to the Defendant Mark Hayes’s Statement of Undisputed Material Facts in

     Support of His Motion for Summary Judgment is a true and accurate copy of the

     Deposition of Plaintiff Donna Gavin.

5.   Exhibit 3 to the Defendant Mark Hayes’s Statement of Undisputed Material Facts in

     Support of His Motion for Summary Judgment is a true and accurate copy of the

     Deposition of Mark Hayes.




                                             1
         Case 1:18-cv-10819-LTS Document 113 Filed 01/15/21 Page 2 of 2




6.     Exhibit 4 to the Defendant Mark Hayes’s Statement of Undisputed Material Facts in

       Support of His Motion for Summary Judgment is a true and accurate copy of the E-Mail

       dated April 20, 2017.

7.     Exhibit 5 to the Defendant Mark Hayes’s Statement of Undisputed Material Facts in

       Support of His Motion for Summary Judgment is a true and accurate copy of the

       Deposition of Sharon Dotton.

8.     Exhibit 6 to the Defendant Mark Hayes’s Statement of Undisputed Material Facts in

       Support of His Motion for Summary Judgment is a true and accurate copy of the

       Deposition of Winifred Cotter.




       SIGNED under the pains and penalties of perjury, this 15th day of January, 2021.


                                      /s/ Evan C. Ouellette
                                      Evan C. Ouellette, BBO# 655934




                                CERTIFICATE OF SERVICE

       I hereby certify that this document was filed through the ECF system and will therefore

be sent electronically to the registered participants as identified on the Notice of Electric Filing

(NEF) and paper copies will be sent to those participants indicated as non-registered participants.

                                      /s/ Evan C. Ouellette
                                      Evan C. Ouellette, BBO# 655934

Dated: January 15, 2021




                                                 2
